

SIXTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Sixteenth Amendment to Employment Agreement is made and entered into as of
March 1, 2009, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Thomas Martin ("Executive").




Recitals


A)  
On March 31, 1998 an Employment Agreement was made and entered into by and
between Employer and Executive.



B)  
Said Employment Agreement has been amended on fifteen prior occasions;



C)  
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:



Agreement




1.           Section 3.1 of the Employment Agreement, which provides:


3.1           Term.  The term of Executive's employment hereunder shall commence
on April 1, 1998 and shall continue until March 31, 2009 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").




is hereby amended, effective as of March 1, 2009, to provide as follows:




3.1           Term.  The term of Executive's employment hereunder shall commence
on April 1, 1998 and shall continue until March 31, 2010 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").




2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.







Executed in San Diego, California, as of the date first written above.








EXECUTIVE                                                                                                EMPLOYER
PRICESMART, INC.


Thomas
Martin                                                                                     By:
___________________


______________________                                                             Name: Jose
Luis Laparte


Its: President                                                      